Citation Nr: 1146913	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1992.      

This case comes before the Board of Veterans Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran's most recent VA compensation examination into his hearing loss was conducted in February 2008.  As indicated by the representative in the December 2011 statement of record, the Veteran requests remand for additional audiological inquiry based on the assertion that the Veteran's hearing loss has worsened since the February 2008 VA examination.  

Based on these facts, the Board finds that an additional VA audiology examination is in order.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Any VA or private treatment records that pertain to the Veteran's hearing loss should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA and private treatment records of the Veteran regarding hearing loss dated from December 2008 to the present and associate those records with the claims folder.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including pure tone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed. 

The examiner should interpret audiology test results noted on a private report of record provided by the Veteran in November 2008.   

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


